Dear Mr. Dahmer:
This office is in receipt of your opinion request of recent date. In response to your question, note that Act 346 Section 1 of the 1988 Regular Legislative Session amended R.S. 1:55 governing legal holidays to require the clerks of the district courts to close their offices in observance of Dr. Martin Luther King, Jr.'s birthday.  The Act added R.S. 1:55E(1)(b), providing:
        In addition, each clerk of a district court shall close his office on the day upon which the governor has proclaimed Dr. Martin Luther King, Jr.'s birthday as a legal holiday pursuant to R.S. 1:55(B)(2), and, notwithstanding the provisions of Paragraph (2) of this Subsection, shall close his office on any day an emergency situation has been declared by the governor or the local governing authority and governmental entitles, including the courthouse, have been ordered to close.
Of further import are Acts 495, 534, and 698 of the 1993 Regular Legislative Session, enacting R.S. 1:55E(1)(c), the substance of which allows the clerk of a city court or parish court, with the approval of the chief judge of the court, to close his office in honor of Dr. Martin Luther King, Jr.'s birthday.  The statute provides:
        In addition, each clerk of a city court or parish court, with the approval of the chief judge of the court, may close his office on the day proclaimed by the governor or the local governing authority as a holiday in honor of Dr. Martin Luther King, Jr.'s birthday.
The terms "parish court" and "district court" as referenced in the two different sections of the statute cited above are not interchangeable. Parish courts are courts of limited jurisdiction.  See LSA-C.C.P. Art.4832 and LSA-C.C.P. Art. 4841.  For purposes of application of R.S. 1:55, it is now statutorily mandated that the clerk of the district court close his office on Dr. Martin Luther King, Jr.'s birthday, while the clerk of the parish court must first obtain the approval of the chief judge prior to closing.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date received: Date released:  February 8, 2001
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL